﻿99.	Mr. President, it gives me pleasure to hail your unanimous election to the presidency of the thirty-third session of our Assembly. Upper Volta particularly welcomes the fact that it is the representative of a friendly country, Colombia, who is guiding our work. You are the son of a continent whose destiny is akin to that of Africa. Therefore, we are both bound to fight in solidarity against under-development and for peace and justice. My delegation assures you of its full collaboration, especially as we place our trust in your personal qualities.
100.	Allow me on behalf of the delegation of Upper Volta to congratulate your predecessor, Mr. Lazar Mojsov, for
the outstanding way in which he guided the work of the regular and special sessions of the last year.
101.	I would be remiss if I forgot all those whose daily efforts contribute to the smooth functioning of our Organization.
102.	It is only right to recognize the leading role played by our Secretary-General, Mr. Kurt Waldheim, and his various assistants. May I again assure him of our entire trust, and congratulate him most cordially for his ceaseless efforts in favour of the poorer countries.
103.	We also congratulate Solomon Islands on its admission to membership in our Organization. We have no doubt that that young State will make a valuable contribution in the quest for peace and international security.
104.	The 30 years from 1948 to 1978, the space of a generation, should have sufficed for man to make changes commensurate with his genius. Our Universal Declaration of Human Rights is surely a huge profession of faith. It is the creed of those who, having lived through the worst horrors that man has ever inflicted on man, had the moral strength to proclaim that man is still the only value. As for the means of restoring humanity's battered dignity, those who signed the Declaration in 1948 relied on the genius of their fellowman and the will of Governments.
105.	We all know what the situation was, and what it is now.
106.	While fantastic scientific progress each passing day demonstrates anew the intelligence of our species and its capacity to progress beyond the realm of what is conceivable, exasperating inequalities make us doubt the possibility of satisfying the requirements set forth in the Declaration of Human Rights.
107.	Upper Volta, which endorses the principles of that Declaration in the preamble to its Constitution of 28 November 1977, also makes it its main preoccupation, not in order to be in the fashion but because the people of Upper Volta are profoundly committed to the ideals of freedom, dignity and justice.
108.	What some have called the "Upper Volta experiment" is nothing but an attempt by an entire people to achieve its own idea of happiness by its own means and by actions of its choice. Our experiment is a struggle for freedom, since it enshrines respect for man in his physical, moral and intellectual integrity. Our experiment, under the enlightened guidance of General Aboubakar Sangoule Lamizana, the President of the Republic, is a struggle for the dignity of our proud, hard-working people, with whom, however, nature has not been lavish. Our experiment is, finally, a daily struggle for justice-justice which is emblazoned in our motto and in our hearts, justice for our peoples and for the peoples of the whole world. This is well known by our partners in the United Nations, who have followed our militant efforts for the establishment of an international order based on equity and justice.
109.	It is in the name of these principles that we reject attempts at denial of the human person, especially when they are accompanied by violence.
110. Aerial hijacking and international terrorism, to quote but these two phenomena, have been able to make their appearance in recent years as simultaneous products of a world of interdependence and of a society of rapid communication. We cannot but be anxious given their ever-increasing scale. We are entitled to ask ourselves why the international community seems nonplussed, even defenceless, in the face of these acts of violence. Perhaps the universal conscience, revolted to the very core by their effect, is not sufficiently abreast of the causes.
Ill Indeed it seems urgent to ask that the international community and in particular our Organization strive to find equitable solutions to the problems which are at the basis of this violence.
112. In Upper Volta we place our faith in man. That is why we wage relentless war against such outmoded concepts as racial discrimination and its most ignoble manifestation, apartheid.
113 The Decade for Action to Combat Racism and Racial Discrimination which we proclaimed five years ago [resolution 3057 (XXVIII)] runs the risk of being the greatest failure of our Organization unless we are determined to implement the repressive measures which are called for and to use some of the means provided for in our Charter. The year 1978, which marks the mid-decade and which we call "International Anti-Apartheid Year", must not come to a close without the international community chalking up even a slight victory against the Pretoria regime
114.	The best opportunity would be for us to find a solution to the Namibian problem
115.	The patience of our Organization has been taxed with regard to that Territory. The subtle facets of the problem require caution if its ideal of peace is to be achieved. Unfortunately the other side has never been equal to its responsibilities. The declaration of the racist, Vorster, dated 20 September last, is proof that Soum Africa only understands the language of violence. For our part we have followed with the greatest interest, although without any illusions, the efforts of the five Western Powers, members of the Security Council, in their desperate attempts to persuade South Africa to accept the inevitable independence of Namibia in dignity.
116.	The ninth special session, which we devoted to the question of Namibia, was an occasion to spell out in no uncertain terms the condition of accession of that Territory to international sovereignty. Six months later, those conditions still remain valid. Namibia, an international Territory under the direct responsibility of the United Nations, cannot be liberated in violation of the sacred principles of our Organization. To spare the South African usurper any longer would cause us to endorse the annexation of Walvis Bay on the one hand and to consecrate the introduction of apartheid in Namibia on the other. We must therefore decide whether we want to make Namibia yet another Bantustan or a sovereign State that we would be proud to welcome as a full-fledged Member of our Organization. Upper Volta for its part, welcomes resolution 435 (1978), adopted by the Security Council on 29 September 1978,
and requests the international community to face up to its responsibilities, all its responsibilities.
117.	It is interesting to note the similar methods used by the racists of Pretoria and Salisbury. From hoodwinking to slurp practices, from vain promises to frauds made into a system of Government, the Ian Smith regime has nothing to learn from that of Pretoria.
118.	Today it is clear for everybody including the friends of Salisbury that the so-called internal settlement was simply aimed at perpetuating the domination of the white minority at the risk of imperilling the very existence of that community.
119.	The agreements dividing the people of Zimbabwe soon showed their limitations because they even failed to conceal the rivalries which tear asunder those who subscribed to them.
120.	The failure of the biracial Government of Salisbury and the exacerbation of tension in the subregion should be enough to convince the racist Ian Smith that the salvation of Rhodesia and the white minority lies in majority rule.
121.	The peril to international peace caused by these discredited regimes of Pretoria and Salisbury is one of the principal concerns of my Government. Africa in general and Upper Volta in particular require guarantees. Our concern is that our development should be accomplished in an uninterrupted way without the threat of world conflagration which we know is inevitable as long as certain pockets of tension persist especially on the African continent and in the Middle East.
122	That is why my country, Upper Volta, follows with the greatest of attention and the keenest interest the efforts for peace being deployed on the Middle East question.
123	My Government will be among those who welcome any hope of peace in the region, on the condition, nevertheless, that they do not carry the seeds of their own destruction. For that, the partners should make sure that they do not trample underfoot the legitimate rights of the Palestinian people.
124	Several events have occurred over this year which, whatever their importance and their impact on the policies of nations, have scarcely eased the lot of peoples still enslaved by poverty. Nevertheless the rich countries are over-equipped They have bought more armaments; they have proliferated their sovereign enterprises of the most wasteful kind. As an example world military expenditure has increased from $245 billion in 1973 to more than S500 billion at the present time.
125.	What is to be done? Only international co-operation based on a dynamic, genuine solidarity can save our civilization from the scourges of hunger, malnutrition, disease and ignorance.
126.	The initiative of our Organization to hold the United Nations Conference on Technical Co-operation among Developing Countries was an opportunity to stress once again the seriousness of the international economic situation. The fact that mankind is divided into two very unequal camps is something to which we are now accustomed, since it is so true that the disparities in development stem from the very nature of things. But for the international conscience to stand by helplessly as it witnesses the growing gap between the rich and poor is both disconcerting and revolting. It is no secret to anyone in this hall that of 4 billion inhabitants on our planet, 800 million only, that is to say one fifth of the world population, are free from material worries. The rest, that is to say more than 3 billion men, still live in deprivation or even utter poverty
127 Last year I had an opportunity in this same forum10 to advocate on behalf of my country, Upper Volta, the definition of a new international morality.
128.	The present situation does not lead me to think that my proposal is obsolete. In no way .would I claim to invent the definition but I believe that the President of the United States Mr. Jimmy Carter has already emphasized one of the crucial points by taking up the challenge of human rights.
129.	That is certainly a gigantic undertaking, on which, however, depends the very survival of the whole of mankind, because it is only the people, when they have an opportunity to think and to have their say, who can dispel the countless threats which torment our world today.
130.	Indeed, the atmosphere generally prevailing is one of merciless rivalry, economic and commercial competition and ideological confrontation, which allows no time for humanistic feelings and still less for consideration of the individual rights of human beings and citizens.
131.	Fortunately, nations with a tradition of generosity in the conception of human rights and freedom know how to escape from the threat of this gangrene and do not hesitate to use all their moral authority to secure respect for this moral imperative.
132.	In an infinitely more modest context, and without presuming to lecture anyone, Upper Volta also has resolutely committed itself to this course, which is certainly difficult and full of pitfalls but which in the long run should further improve the flattering image others already have of us.
133.	Our task, however, is made particularly arduous because of certain objective situations which limit the impact and the results of our efforts.
134.	There is, first of all, that circumstance which is a more or less interdependent phenomenon, of desertification and drought, which for the past eight years now has kept the countries of the Sahelian region in a state of permanent anguish. The world's public has been sensitized to this tragedy and has already responded in active and effective solidarity, but a valid solution can be sought only through a certain number of medium-term and long-term actions.
135.	In this respect one may and should recall the action now being taken in liaison with the Permanent Inter-State
Committee on Drought Control in the Sahel. That action, on the basis of the "compendium" adopted by the conference of the .Heads of State of the Sahelian countries, which met at Ouagadougou in 1973, consists in the medium-term planning of studies and projects to propose a weather warning system, to establish a regional plan to mobilize action in the event of future droughts, to supervise the shipment of means of assistance by road and to establish a regional pasture rehabilitation plan.
136.	On a longer-term basis, CILSS intends to develop a global development strategy to prevent a repetition of such a calamity, by laying the emphasis on the control of weather factors, reafforestation, hydro-agricultural management, training and research.
137.	The current Chairman of CILSS explained here, on 22 September [4th meeting], the action taken for the rehabilitation of the Sahel and drew the attention of the international community to the immense tasks which remained to be carried out. Upper Volta, where headquarters of CILSS and the regional office of the United Nations Sahelian Office are situated, fully endorses that statement and would like to avail itself of this opportunity to pay a particular tribute to the President of the Gambia for his tireless efforts. However, it would perhaps be conceivable for the United Nations to launch, in parallel, a "decade of the tree", which would promote the necessary sensitivity concerning that aspect of the problems of the Sahel, and at the same time to establish an appropriate framework for decisive action to be carried out by people of goodwill who are waiting only to be called upon to act.
138.	However, beyond this crisis situation which prevails in the Sahelian countries we must emphasize the problems of food and water which affect our world. Indeed, as was appropriately emphasized by the United Nations Conference on Desertification, only an ecological readjustment on a world scale can assist us in facing the world food shortage.
139.	For the developing countries, where the situation is most alarming, that deficit is caused by two decisive factors. First, there is the decline in world cereal production According to FAO statistics 26 developing countries at present suffer serious food shortages. Those countries, whose total population amounts to 250 million inhabitants, are located in Africa and South-East Asia Most of them belong to the group of least developed countries. Since 1970, the food production of the developing countries has risen at the rate of 1.5 per cent per year compared with 3 per cent per year in the industrialized countries, while the population of the third world has grown at twice the rate of that of the rich countries. Further, there is the reduction in international aid. It is estimated that in 1976 agricultural aid granted by the rich countries to the poorer countries declined by 9 per cent in real terms. The effect of that is obviously a lowering in the standard of living. Whereas at the beginning of the present decade, that is to say in 1971, it was estimated that 400 million people suffered from malnutrition, today that figure has risen to 455 million. Without going into the details of it, that observation starkly reveals the tragedy which traumatizes four fifths of
mankind. To ensure the daily subsistence needs of 3 billion people subjected to deprivation and to preserve future generations from the psychosis of hunger seems to us the primary task of the international community. Apart from the fact that food aid serves to alleviate the chronic undernourishment and malnutrition of particularly vulnerable people, such as the aged and mothers and children, it also meets the pressing needs created by natural disasters. The countries of the Sahel, members of CILSS, have in their time been able to appreciate the benefits of international assistance in this field. Let us also recognize that this form of aid also helps the balance of payments of developing countries since it lowers the cost of imports in that sector. According to FAO statistics, the cereal import needs of 49 developing countries, the least advanced, which have priority from the point of food needs, amount this year to 21 million tons. At the same time, the cost of cereals imports in all developing countries rose from $4 billion in 1972 to some $13 billion in 1976. In view of these observations, I am sure the Assembly will agree with mo that we must establish bases for genuine world food security. That concept could be reflected in the initial stage, to help in meeting the needs of the most needy, by the establishment of buffer stocks, the regulatory rule of which would make it possible to cope with changing needs. From the structural point of view, FAO, which has already done so much, would play a supervisory role and the WFP would carry out the regulatory function. Such a proposal, if it were to be implemented through a strict methodology, would have the triple advantage of at all times compensating for the food shortages of the needy countries, restraining the rise of food prices, and encouraging farmers not to lower their production.
140. However, these are only expedients, at least as regards the particular situation of my country and the other countries in the Sahel. The true "long-term solution
lies in large-scale ventures to provide irrigated land, because we are convinced that water is one of the primary factors of life-hence the importance of the water problem. The treatises drafted for the United Nations Conference on Water,12 bear witness to the great potential of the third world's water resources. The rivers of Asia, South America and Africa are the principal rivers of the world, because of their volume and their exploitability. The only remaining problem is to apply a rational policy of water control. The most serious studies show that Africa and Asia can become the granaries of the world, as long as the necessary financing, material and technology are made available to them. That is why we appeal once again to the solidarity of the nations gathered here to bring about an improvement in aid policies. To this end, we must redefine and draw up a system of global co-operation for a world that will be no longer a world of donors and recipients but one of interdependence based on equality of rights among partners. For never has the international community been so aware of the interdependence that links the rich and the poor countries in the same destiny, that of establishing a just and lasting peace through the final solution of the greatest scourge of our time—under-development.
141. To paraphrase an illustrious, now departed, pioneer of peace, Upper Volta expects that in the field of international solidarity every man will do his duty. That duty is, as it was 33 years ago, to safeguard man and ensure his daily survival; that duty is, as it was 33 years ago, to safeguard peace.

